Citation Nr: 1017184	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-12 446	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for 
posttraumatic stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1970 and from June 1976 to May 1977.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in relevant part, granted service 
connection for PTSD and assigned an initial 30 percent rating 
retroactively effective from August 11, 2005, the date of 
receipt of this claim.  The Veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In a March 2008 decision since issued during the pendency of 
this appeal, the RO increased this initial rating to 50 
percent with the same retroactive effective date of August 
11, 2005.  The RO also assigned a temporary 100 percent 
rating from January 7, 2008 until February 28, 2008, under 
the provisions of 38 C.F.R. § 4.29 (2009) ("paragraph 29") 
because the Veteran had been hospitalized for more than 21 
days for treatment of his PTSD.  Effective March 1, 2005, the 
50 percent resumed.  He has since continued to appeal, 
requesting an even higher initial rating for the times when 
he did not have that maximum possible 100 percent rating.  
See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2010, in support of his claim for a higher rating 
for his PTSD, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.

Since, however, this claim for a higher rating for the PTSD 
requires further development, the Board is remanding this 
claim to the RO via the Appeals Management Center (AMC).



In addition to the claim for a higher rating for the PTSD, 
the Board sees that an August 2009 rating decision denied the 
Veteran's petition to reopen his claim for service connection 
for a low back disorder (degenerative disc disease), 
concluding there was not new and material evidence.  
38 C.F.R. § 3.156 (2009).  This claim previously had been 
considered and denied in an October 1995 rating decision 
that, when not appealed, had become final and binding on the 
Veteran based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 
(2009).  But following this more recent August 2009 RO denial 
of the petition to reopen this claim, the Veteran submitted a 
timely notice of disagreement (NOD) in October 2009 to 
initiate an appeal of this more recent decision.  The RO has 
not provided him a statement of the case (SOC), however, 
concerning this additional claim.  So the Board must remand, 
rather than merely refer, this additional claim to the RO via 
the AMC to provide this SOC and to give him an opportunity to 
perfect his appeal to the Board on this additional issue by 
also filing a timely substantive appeal (e.g., a VA Form 9 or 
equivalent).  See Manlincon v. West, 12 Vet. App. 238 (1999).


REMAND

I.  Higher Rating for the PTSD

The Board finds that additional evidentiary development is 
needed before it can properly evaluate the severity of the 
Veteran's PTSD.  He was afforded a VA psychiatric examination 
in April 2007, but that was when he was still trying to 
establish his underlying entitlement to service connection 
for this condition.  So the primary focus of that examination 
was determining whether he had this condition and, if so, 
whether it was attributable to a stressful incident during or 
coincident with his military service.  Less important at the 
time was the severity of this condition, which is now at 
issue since service connection has been granted and he wants 
a higher disability rating.  There also are suggestions in 
the file that his PTSD may have worsened since that 
examination some three years ago.

For example, the evidence shows the Veteran received 
inpatient treatment for his PTSD from January to February of 
2008 and, indeed, that was the basis for assigning the 
temporary 100 percent rating under 38 C.F.R. § 4.29.  But the 
records of his follow-up treatment also suggest his PTSD may 
have worsened, as reflected by a May 2008 VA outpatient 
treatment record listing a Global Assessment of Functioning 
(GAF) score of only 40.  A GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of only 40 
indicates there is some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  

The Veteran testified during his March 2010 videoconference 
hearing that he experiences a litany of PTSD-related 
symptoms, including many of those required for a rating 
higher than 50 percent, such as suicidal ideation and social 
isolation, indicating he has no friends.  Further concerning 
this, although acknowledging a close relationship with his 
biological son and daughter, he indicated he has no 
relationship whatsoever with his eight step children.  He 
also said his family "thinks he is crazy", that his past 
abuse of alcohol and drugs was related to him trying to cope 
with his PTSD, and that he was fired from his job in 2006 and 
has not worked since.  He also testified that his doctors 
have prescribed new medications to help lessen the intensity 
of his nightmares, that his hygiene is not what it should be, 
that he has been married three times, divorced twice, and in 
the process of a third divorce, and that he continues to 
receive ongoing PTSD therapy every week.



Since the objective findings noted and the Veteran's hearing 
testimony under oath suggests his PTSD may have worsened 
since his April 2007 VA examination, another VA examination 
is needed to reassess the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered contemporaneous 
examination of the Veteran because a 23-month old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating).  See, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Reexamination of the PTSD also is needed to determine the 
psychiatric symptoms associated with the PTSD as opposed to 
those attributable to other conditions, including to the 
Veteran's not yet service connected low back disorder.  In 
this regard, VA treatment records note he has a nonservice-
connected mood disorder on account of his chronic low back 
pain.  So this evidence suggest that at least some of his 
depression may be due to this rather than his PTSD.  A 
medical opinion is therefore needed to separate the effects 
of his service-connected PTSD from his nonservice-connected 
mood disorder due to pain.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice- connected condition, 38 C.F.R. §§ 3.102 and 4.3 
requiring that reasonable doubt on any issue be resolved in 
the Veteran's favor, dictate that such signs and symptoms be 
attributed to the service-connected condition.).



II.  Whether there is New and Material Evidence to 
Reopen the Claim for Service Connection for a Low 
Back Disorder

As already alluded to, in October 1995 the RO denied the 
Veteran's claim for service connection for a low back 
disorder.  And since he did not appeal that decision, it 
became final and binding on him based on the evidence then of 
record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

In December 2008, however, the Veteran filed a petition to 
reopen this claim.  And although the RO determined in an 
August 2009 rating decision that he had not submitted the 
required new and material evidence, he submitted a timely NOD 
in October 2009 to initiate an appeal of this more recent 
decision.  He has not been provided a SOC concerning this 
claim, however, so the Board must remand, rather than merely 
refer, this claim for issuance of an SOC.  See 38 C.F.R. §§ 
19.9, 20.201 (2009); see also Manlincon v. West, 12 Vet. App. 
238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  

And after receiving an SOC concerning this additional issue, 
the Veteran must be given an opportunity to perfect a timely 
appeal to the Board by filing a timely substantive appeal 
(e.g., VA Form 9 or equivalent statement).  38 C.F.R. 
§ 20.200; Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
See also Bowles v. Russell, 551 U.S. 205 (2007) and In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a timely NOD, SOC, and 
VA Form 9 [substantive appeal], the Board is not required, 
and in fact, has no authority, to decide the claim).  But see 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 
38 U.S.C. § 7105(d)(3) does not operate as a mandatory 
jurisdictional bar precluding the Board from considering an 
appeal where the substantive appeal is untimely, rather, in 
light of the use of the term "may" in this statute, just 
gives the Board this discretionary authority not to).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
psychiatric examination to reassess the 
severity and manifestations of his PTSD 
as determined by the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  Conduct all 
diagnostic testing and evaluation needed 
to make this determination.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for a review of the Veteran's 
pertinent medical and other history.

Based on the review of this evidence and 
personal clinical evaluation, the 
examiner should indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to those 
referable to any other condition, 
including a mood disorder due to pain 
associated with the Veteran's low back 
disability.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V GAF score consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and explain 
what the assigned score means.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the service-connected PTSD versus 
other conditions (whether mental and/or 
physical).



The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including especially the impact 
this condition has on his ability to work 
(substantially gainful employment).  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

2.  Then readjudicate this claim for an 
initial rating higher than 50 percent for 
the PTSD in light of this and any other 
additional evidence.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before returning the file to 
the Board for further appellate 
consideration of this claim.

3.  Send the Veteran a SOC addressing the 
additional issue of whether there is new 
and material evidence to reopen his claim 
for service connection for a low back 
disorder.  Advise him that he still needs 
to file a timely substantive appeal (VA 
Form 9 or equivalent statement) in 
response to the SOC to perfect an appeal 
to the Board concerning this additional 
claim.  And give him the required time to 
perfect an appeal of this additional 
claim.  Only if he perfects an appeal of 
this additional claim should it be 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


